Case 1:20-cv-00452-BLW Document 71-4 Filed 04/06/21 Page 1 of 2




               Declaration of Redding
                                               Exhibit A
       T              Case 1:20-cv-00452-BLW Document 71-4 Filed 04/06/21 Page 2 of 2
                                              MONTANA DEPARTMENT OF JUSTICE
                                                      SVOR Change of Information Form


Date:        3/ 15/ 2021                                                                Time:                   11: 10


Name:           Menges, Randall               Leroy                                     DOB:


Type       of   Offender:           Sexual            Violent ®       Both              Date of Residency:           3/ 12/ 2021


New Information
Name Change:

                                    Last)                                    First)                                  Middle)

New        Primary                  61 W. Center St.                         Butte                         Silver Bow                59701
Residence:
                                    Address)                                 City)                         County)                   Zip)
Mailing         Address:

                                    Address)                                 City)                         County)                   Zip)
Additional

Residence:

                                    Address)                                 City)                         County)                   Zip)
Employment:

                                                                                                                     Butte
                                    Company)                                 Address)                                City)
                                    Silver Bow                                                                       59750

                                    County)                                                                          Zip)
Student:

                                    school)                                  Address)                                City)


                                    County)                                                                          Zip)
Transient State:

                                    Address)                                 City)                         County)                   Zip)
Phone Numbers:                      Home:                                                      Cell:   (

Additional
Information:

Social Media/
Emails:

According to Montana Code 46- 23- 505 Notice of change of name or residence or a change in student,
employment, or transient status, the offender shall within 3 business days of the change appear in person and
give notification of the change to the registration agency with whom the offender last registered.                                 MCA 46- 23- 507
Penalty. "      A sexual or violent offender who knowingly               fails to register, verify registration,       or keep registration
current under this part may be sentenced to a term of imprisonment                          of not more than 5 years or may be fined
not more than$ 10, 000 or both."

 affirm that the information,. provided i                             this change of address form is complete and
accurate.

Offender        Name:(     Print)     /     Randall    Leroy      Menges                   Date:           3/ 15/ 2021



Offender        Signature:
                                          y
Whiteness Name:(             Print)       fVbchael      J. Bolton Jr.                      Date:           3/ 15/ 2021


Witness         Signatureya"                          d
                                                          P,   go&"     pt.
